t c memo united_states tax_court shirley renee burton petitioner v commissioner of internal revenue respondent docket no 9946-02l filed date shirley renee burton pro_se sean r gannon for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we 1although the court ordered petitioner to file a response to respondent’s motion petitioner failed to do so shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioner resided in chicago illinois at the time she filed the petition in this case on date and date respectively respondent issued to petitioner notices of deficiency with respect to her taxable years and which she received in the notice_of_deficiency notice relating to petitioner’s taxable_year respondent determined a deficiency in and additions under sec_6651 and sec_6653 to peti- tioner’s federal_income_tax tax for that year in the respective amounts of dollar_figure dollar_figure and dollar_figure in the notice relating to petitioner’s taxable_year respondent determined a defi- ciency in petitioner’s tax for that year of dollar_figure petitioner did not file a petition in the court with respect 2respondent concedes in respondent’s motion that the col- lection actions taken against petitioner as they relate to petitioner’s income_tax_liability for tax_year are im- proper respondent further states that respondent is in the process of abating the assessment of petitioner’s income_tax_liability and additions to tax for taxable_year in light of respondent’s concession with respect to petitioner’s taxable_year we shall address the collection actions at issue only with respect to petitioner’s taxable years and 3all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure to the notice relating to her taxable_year or the notice relating to her taxable_year on date respondent assessed petitioner’s tax as well as additions to tax and interest as provided by law for her taxable_year on date respondent also assessed petitioner’s tax as well as interest as provided by law for her taxable_year we shall refer to those as- sessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liabilities for and respondent issued to petitioner the notices and demand for payment required by sec_6303 with respect to petitioner’s unpaid liabilities for and on or about date respondent filed a notice_of_federal_tax_lien tax_lien_filing with the recorder of deeds cook county chicago illinois with respect to inter alia petitioner’s unpaid liabilities for and the tax_lien_filing listed petitioner’s name and the address of her residence on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing notice of tax_lien with respect to inter alia her unpaid liabilities for and on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to inter alia those unpaid liabilities on or about date in response to the notice of tax_lien and the notice_of_intent_to_levy petitioner filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office on date a settlement officer with respondent’s appeals_office settlement officer held a telephonic appeals_office hearing with petitioner with respect to the notice of tax_lien and notice_of_intent_to_levy during the telephonic appeals_office hearing the settlement officer relied on a transcript of petitioner’s account with respect to each of her taxable years and on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination an attach- ment to the notice_of_determination stated in pertinent part issues raised in appeal the under-lying liability was challenged on the form the taxpayer also stated she did not own the property located at the address listed on the notice_of_federal_tax_lien a telephone conference was held with the taxpayer on she stated she did not feel the figures reflected on the lien or notice were correct because she did not materially participate in the examination of the subject returns in addition she stated she was unable to pay any amount due because she did not have steady income the settlement officer provided details concerning the and tax years in that she did provide the examiner with information that was used to adjust the calculation of tax penalty and interest the statu- tory notices of deficiency were mailed to her and she did not respond the services’ policy with regard to filing a lien is to file the lien in the county of residence using the last_known_address of record the ownership of the subject property does not dictate a lien filing the assessments were made in accordance with established procedures for billing and demand per sec_6321 collection or payment alternatives were discussed with the taxpayer two potential alternatives are an in- stallment agreement and an offer_in_compromise these cannot be considered until the taxpayer is in full compliance with all filing_requirements and submits detailed financial information neither compliance or financial information were provided to the settlement officer during this appeal process the taxpayer was advised interest and penalty will continue to accrue until the subject liabilities are paid in full or settled in some other manner verification of legal and procedural requirements prior to the lien being filed the tax assessments were made in accordance with established procedures notice_and_demand made and no payment remitted a notifica- tion dated was sent to the taxpayers’ address informing her of the potential for lien filing no response or payment in full resulted in the filing of a federal_tax_lien sources of collection were identified prior to issuance of the notice_of_intent_to_levy the under-lying assessments were made in accordance with established procedures recommendation all administrative procedures were followed by the service_center prior to issuance of the notice of lien and the notice_of_intent_to_levy both actions are sustained the levy action is necessary in the inter- est of effective tax_administration because the tax- payer has not fully cooperated with the service_center or appeals and has not filed tax returns for the years thru reproduced literally discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 in her petition petitioner alleges i should not owe any taxes nor penalties inter- est for neither of these three tax years i do not know why i owe for i participated in an audit face-to-face for and gave all documents requested to prove any claimed deductions the irs audit person concluded after about 1½ year sic and had not fin- ished to my memory the paperwork i saw disal- lowed many legitimate deductions and i don’t understand that based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection actions as determined in the notice_of_determination with respect to petitioner’s taxable years and we have considered all of petitioner’s contentions argu- ments and requests that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing and the concession of respondent an order granting respondent’s motion and an appropriate decision will be entered 4as noted in supra note respondent concedes that the collection actions with respect to petitioner’s taxable_year are improper
